DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
Claims 1-16 have been examined.
It is noted that a telephone call was placed to Applicant’s attorney discussing filing of an e-Terminal Disclaimer to issue a Notice of Allowance.  Upon further consideration, the following Office Action is provided.  No e-TD has been filed as of the time of the completion of this Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,058,179. Although the claims at issue are not identical, they are not patentably distinct from each other because the same limitations recited in claims 1-16 are provided in claims 1-16 of 10,058,179.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 9 recites “a method for assembling a chaise,” but only provides a single step of coupling.  A proper method claim requires a set of steps which comprise the method and is not properly formed with only a single step.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 9, 11, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strolka-Echols (US 2012/0205951) in view of Green (US 4,132,228) or Feldman (US D169366).  Strolka-Echols discloses a chaise comprising a platform (fig. 1: 16,18,20) configured to move between a first and second position (as shown in fig. 1), the cushion including one or more layers of cushion material (fig. 1: there is a cushion extending across each articulated platform section).  Strolka-Echols does not teach wherein the cushion material includes a cavity layer.  However, Feldman and Green cushion layers for seats having a cavity layer with a cavity that starts at the top surface of the cavity layer and extend into, but not all the way through, the cavity layer, wherein the width of each cavity near the top surface of the cavity layer is wider than its width near the bottom surface of the cavity layer, wherein the bottom surface of the cavity layer is closer to the platform than the top surface (Green, fig. 4; Feldman, fig. 4).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the cushion in the seating area of Strolka-Echols to . 
As concerns claim 3, Strolka-Echols, as modified, teaches wherein the platform comprises a plurality of sections, including a head section (fig. 1: 20) coupled to a body section (fig. 1: 18); wherein movement of the head section relative to the body section causes one or more bending portions of the cushion to bend near a coupling point of the head section and the body section.
As concerns claim 4, Strolka-Echols, as modified, teaches wherein the platform further comprises a foot section (fig. 1: 12, 14) coupled to the body section; wherein the foot section is independently moveable from the body section and the head section such that the platform is configured to move to a third position and a fourth position; wherein movement of the foot section relative to the body section causes one or more bending portions of the cushion to bend near a coupling point of the foot section and the body section.
As concerns claim 8, Strolka-Echols, as modified, teaches a motor arrangement (fig. 1: 26), wherein the motor arrangement causes one or more sections of the plurality of sections of the platform to move into one or more configurable positions by automated electronic movement.
	As concerns claims 9, 11, 12 and 15, Strolka-Echols, as modified, teaches the method of assembling the chaise of claims 1, 3, 4 and 8. 

Claims 2, 6, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strolka-Echols (US 2012/0205951) in view of Green (US 4,132,228) or Feldman (US D169366) and further in view of Zeiders (US 909,504).  As concerns claims 2 and 6, Strolka-Echols, as modified, teaches a bending portion but does not teach a cord pulling the cover material to prevent bunching at the bending portion.  However, Zeiders teaches a leather cord (fig. 2: 23) provided in a cushion on a moving platform at a bending portion which prevents bunching at the . 
As concerns claims 11 and 14, Strolka-Echols, as modified, teaches the method of assembling the chaise of claims 2 and 6. 

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strolka-Echols (US 2012/0205951) in view of Green (US 4,132,228) or Feldman (US D169366) and further in view of Sproule (US 5,064,244).  Strolka-Echols, as modified by Green or Feldman teaches the chaise section of claim 16, as discussed in claim 1, however it is not part of a sectional sofa comprising one or more additional seats.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the chaise of Strolka-Echols to be included in a sectional sofa, in order to provide the same comforts of the single chaise to a full sectional sofa piece. 

Allowable Subject Matter
Claims 5, 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Strolka-Echols, as modified, fails to teach wherein the cavity is aligned with the bending portion or the cushion includes a second row of cords. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636